 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
     DANIEL J. COWHIG
 3   Assistant United States Attorney
     United States Attorney’s Office
 4   501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101-6514
 5   (702) 388-6336 / Fax: (702) 388-6020
     daniel.cowhig@usdoj.gov
 6   Representing the United States of America
 7
                       UNITED STATES DISTRICT COURT
 8
                            DISTRICT OF NEVADA
 9                                                 -oOo-

10    UNITED STATES OF AMERICA,                           Case No. 2:16-cr-201-APG-NJK

11                      Plaintiff,                        SIXTH STIPULATION TO
                                                          CONTINUE SENTENCING
12    vs.

13    JESSICA YVETTE FIGUEROA,

14                      Defendant.

15

16           It is hereby stipulated and agreed between the United States of America, by and through

17   Nicholas A. Trutanich, United States Attorney, and Daniel J. Cowhig, Assistant United States

18   Attorney, and Adam M. Solinger, Esq., Las Vegas Defense Group, counsel for defendant

19   Jessica Yvette Figueroa, that the sentencing hearing set for Tuesday, April 16, 2019 at 2:00 p.m.

20   in Courtroom 6C before the Honorable Andrew P. Gordon be vacated and continued to a date

21   and time convenient to the Court but no earlier than 60 days hence.

22          This stipulation is entered into for the following reasons:

23          1.      This is a joint request by counsel for the United States and for the defendant;

24


                                                      1
 1            2.     The additional time requested by this stipulation is reasonable pursuant to

 2   Federal Rule of Criminal Procedure 32(b)(2) which allows that “the Court may, for good cause,

 3   change any limits prescribed in this rule;”

 4            3.     Both counsel request this additional time to allow adequate time to research

 5   sentencing issues and prepare for the sentencing hearing;

 6            4.     Defendant Figueroa is at liberty on bond and consents to the continuance;

 7            5.     The United States Probation Office supervising defendant Figueroa has not

 8   reported any significant violation of the bond conditions;

 9            6.     This is the sixth such request for continuance.

10            For these reasons, the ends of justice would best be served by a continuance of the

11   sentencing hearing to a date and time convenient to the Court but no earlier than 60 days

12   hence.

13            A proposed order is attached.

14   Respectfully Submitted: April 12, 2019

15    Counsel for the Defendant                            NICHOLAS A. TRUTANICH,
      JESSICA YVETTE FIGUEROA                              United States Attorney
16

17    _____________//s//_______________                    _____________//s//_______________
      ADAM M. SOLINGER, Esq.                               DANIEL J. COWHIG
18    Las Vegas Defense Group                              Assistant United States Attorney

19

20

21

22

23

24


                                                       2
 1

 2

 3

 4

 5

 6                       UNITED STATES DISTRICT COURT
 7
                              DISTRICT OF NEVADA
                                                   -oOo-
 8
      UNITED STATES OF AMERICA,                          Case No. 2:16-cr-201-APG-NJK
 9
                         Plaintiff,                      PROPOSED
10                                                       FINDINGS OF FACT,
      vs.                                                CONCLUSIONS OF LAW,
11                                                       AND ORDER
      JESSICA YVETTE FIGUEROA,
12
                         Defendant.
13

14
                                              Findings of Fact
15
            Based on the pending stipulation of counsel, and good cause appearing therefore, the
16
     Court finds that:
17
            1.     This is a joint request by counsel for the United States and for the defendant;
18
            2.     The additional time requested by this stipulation is reasonable pursuant to
19
     Federal Rule of Criminal Procedure 32(b)(2) which allows that “the Court may, for good cause,
20
     change any limits prescribed in this rule;”
21
            3.      Both counsel request this additional time to allow adequate time to research
22
     sentencing issues and prepare for the sentencing hearing;
23
            4.     Defendant Figueroa is at liberty on bond and consents to the continuance;
24


                                                     1
 1          5.     The United States Probation Office supervising defendant Figueroa has not

 2   reported any significant violation of the bond conditions;

 3          6.     This is the sixth such request for continuance.

 4                                          Conclusions of Law

 5          The ends of justice would be served by granting a continuance of the sentencing hearing.

 6   Were the continuance not granted, it would likely result in a miscarriage of justice, deny the

 7   parties sufficient time to effectively and thoroughly prepare for sentencing, taking into account

 8   the exercise of due diligence.

 9                                               ORDER

10   IT IS HEREBY ORDERED, based upon the stipulation of the parties and the record in this

11   case and for good cause shown, that the sentencing hearing currently scheduled for Tuesday,

12                                                 August 8
     April 16, 2019 at 2:00 p.m. is continued to _________________________, 2019 at

13    10:00
     _______________  a
                     __.m. in Courtroom 6C.

14                                15
     IT IS SO ORDERED this April _____, 2019:

15

16                                           ____________________________________________
                                             THE HONORABLE ANDREW P. GORDON
17                                           JUDGE, UNITED STATES DISTRICT COURT

18

19

20

21

22

23

24


                                                     2
 1

 2                                   CERTIFICATE OF SERVICE

 3          I, Daniel J. Cowhig, certify that the following individual was served with a copy of the

 4   SIXTH STIPULATION TO CONTINUE SENTENCING on this date by the Electronic Case

 5   File system:

 6          Adam M. Solinger
            Las Vegas Defense Group
 7          2300 W Sahara Ave, Ste 450
            Las Vegas, NV 89102
 8          702−333−3673
            Fax: 702−974−0524
 9          Email: adam@702defense.com

10          Counsel for Jessica Yvette Figueroa

11   DATED: April 12, 2019

12

13                                              _____________//s//_______________
                                                DANIEL J. COWHIG
14                                              Assistant United States Attorney

15

16

17

18

19

20

21

22

23

24


                                                    1
